UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33105 MeetMe, Inc. (Exact name of registrant as specified in its charter) Delaware 86-0879433 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Union Square Drive New Hope, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (215) 862-1162 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer☒ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No☒ Class Outstanding as ofNovember 7, 2016 Common Stock, $0.001 par value per share 58,863,717 shares MEETME, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheetsas ofSeptember 30, 2016 (Unaudited) and December 31, 2015 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited)for the three and nine months ended September 30, 2016 and 2015 4 Condensed Consolidated Statements of Changes in Stockholders’ Equityfor the nine months ended September 30, 2016 (Unaudited) and the year ended December 31, 2015 5 Condensed Consolidated Statements of Cash Flows (Unaudited)for the nine months ended September 30, 2016 and 2015 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 40 Item 6. Exhibits 41 SIGNATURES 42 CERTIFICATIONS INDEX TO EXHIBITS 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2016 December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $190,000 and $133,000 at September 30, 2016 and December 31, 2015, respectively Prepaid expenses and other current assets Total current assets Goodwill Property and equipment, net Intangible assets, net Deferred tax asset — Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Current portion of capital lease obligations Deferred revenue Total current liabilities Long-term capital lease obligations, less current portion, net Other liabilities — TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value, authorized - 5,000,000 Shares; Convertible Preferred Stock Series A-1, $.001 par value; authorized - 1,000,000 shares; 0 shares issued and outstanding at September 30, 2016 and December 31, 2015 $ — $ — Common stock, $.001 par value; authorized - 100,000,000 Shares; 54,221,918 and 47,179,486 shares issued and outstanding at September 30, 2016 and December 31, 2015 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 3 MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) UNAUDITED THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues $ Operating Costs and Expenses: Sales and marketing Product development and content General and administrative Depreciation and amortization Acquisition and restructuring costs — — Total Operating Costs and Expenses Income (Loss) from Operations ) Other Income (Expense): Interest income Interest expense ) Change in warrant liability ) ) Gain (loss) on cumulative foreign currency translation adjustment ) ) ) Gain on sale of asset — — — Total Other Expense ) Income (Loss) before Benefit (Provision) for Income Taxes ) Benefit (provision) for income taxes — ) Net Income (Loss) $ $ ) $ $ ) Basic and diluted net income (loss) per common stockholders: Basic net income (loss) per common stockholders $ $ ) $ $ ) Diluted net income (loss) per common stockholders $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted Other comprehensive income (loss): Net income (loss) $ $ ) $ $ ) Foreign currency translation adjustment — Comprehensive income (loss) $ $ ) $ $ ) See notes to condensed consolidated financial statements. 4 MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2015 Preferred Stock Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Total Stockholders' Shares Amount Shares Amount Capital Deficit Income (Loss) Equity Balance—December 31, 2014 $ ) $ ) $ Vesting of stock options for compensation — Stock compensation expense for warrant modification — Issuance of common stock for vested RSAs — — ) — — — Exercise of stock options — Conversion of preferred stock to common stock ) ) ) — — — Foreign currency translation adjustment — ) ) Loss on cumulative currency translation adjustment — Net income — Balance—December 31, 2015 — $ — $ $ $ ) $ — $ Vesting of stock options for compensation — Issuance of common stock for vested RSAs — — ) — — — Exercise of stock options — Exercise of warrants — Repurchase and retirement of treasury stock — — ) ) — ) — ) Foreign currency translation adjustment — Gain on cumulative currency translation adjustment — ) ) Net income — Balance—September 30, 2016 (Unaudited) — $ — $ $ $ ) $ — $ See notes to condensed consolidated financial statements. 5 MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 For the Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Gain on sale of asset — ) Vesting of stock options for compensation Deferred income tax benefit ) — (Gain) Loss on cumulative foreign currency ) Bad debt expense (recovery) ) Change in warrant liability ) Amortization of discounts on notes payable and debt issuance costs — Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses, other current assets and other assets ) Accounts payable and accrued liabilities ) ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of trademarks and domain names ) — Proceeds from sale of asset — Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options Proceeds from exercise of warrants — Purchases of treasury stock ) — Payments of capital leases ) ) Payments on long-term debt — ) Net cash provided by (used in) financing activities ) Change in cash and cash equivalents prior to effects of foreign currency exchange rate on cash ) Effect of foreign currency exchange rate on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities: Warrant exercise settlement $ $ — See notes to condensed consolidated financial statements. 6 Notes to the Condensed Consolidated Financial Statements Note 1—Description of Business, Basis of Presentation and Summary of Significant Accounting Policies MeetMe, Inc. (the “Company” or “MeetMe”) is a location-based social network for meeting new people on mobile platforms, including on iPhone, Android, iPad and other tablets, and the web that facilitates interactions among users and encourages users to connect and chat with each other.The Company monetizes through advertising, in-app purchases, and paid subscriptions. The Company provides users with access to an expansive, multilingual menu of resources that promote social interaction, information sharing and other topics of interest. The Company offers online marketing capabilities, which enable marketers to display their advertisements in different formats and in different locations. The Company works with its advertisers to maximize the effectiveness of their campaigns by optimizing advertisement formats and placements. Just as Facebook has established itself as the social network of friends and family, and LinkedIn as the social network of colleagues and business professionals, MeetMe is creating the social network not of the people you know but of the people you want to know. The Company believes meeting new people is a basic human need, especially for users aged 18-30, when so many long-lasting relationships are made. We believe that we have significant growth opportunities as people increasingly use their mobile devices to discover the people around them. Given the importance of establishing connections within a user’s geographic proximity, the Company believes it is critical to establish a high density of users within the geographic regions it serves. As the Company’s network grows and the number of users in a location increases, the Company believes that users who are seeking to meet new people will incrementally benefit from the quantity of relevant connections. Basis of Presentation The Company’s unaudited condensed consolidated financial statements are prepared in accordance with accounting principles generally accepted in the U.S. (“GAAP”).The condensed consolidated financial statements include the accounts of all subsidiaries and affiliates in which the Company holds a controlling financial interest as of the date of the consolidated financial statements. Normally a controlling financial interest reflects ownership of a majority of the voting interests. The consolidated financial statements include the accounts of MeetMe andits wholly-owned subsidiaries, Quepasa.com de Mexico, Quepasa Serviços em Solucoes de Publicidade E Tecnologia Ltda (inactive) andMeetMe Online S/S Ltda.All intercompany accounts and transactions have been eliminated in consolidation. Unaudited Interim Financial Information The unaudited condensed consolidated financial statements have been prepared by the Company and reflect all normal, recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the interim financial information. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for any subsequent quarter or for the year ending December 31, 2016. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted under the rules and regulations of the Securities and Exchange Commission (“SEC”). These unaudited condensed consolidated financial statements and notes included herein should be read in conjunction with the audited consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2015, filed with the SEC on March 8, 2016. Use of Estimates The preparation of the Company’s consolidated financial statements in conformity with GAAP requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates and assumptions are required in the determination of revenue recognition, accounts receivable valuation, the fair value of financial instruments, the valuation of long-lived assets, valuation of deferred tax assets, income taxes, contingencies, goodwill and intangible assets, and stock-based compensation. Some of these judgments can be subjective and complex, and, consequently, actual results may differ from these estimates. The Company’s estimates often are based on complex judgments, probabilities and assumptions that itbelieves to be reasonable but that are inherently uncertain and unpredictable. For any given individual estimate or assumption made by the Company, there may also be other estimates or assumptions that are reasonable. 7 The Company regularly evaluatesits estimates and assumptions using historical experience and other factors, including the economic environment. As future events and their effects cannot be determined with precision, the Company’s estimates and assumptions may prove to be incomplete or inaccurate, or unanticipated events and circumstances may occur that might cause it to change those estimates and assumptions. Market conditions, such as illiquid credit markets, volatile equity markets, dramatic fluctuations in foreign currency rates and economic downturn, can increase the uncertainty already inherent in its estimates and assumptions. The Company adjusts its estimates and assumptions when facts and circumstances indicate the need for change. Those changes generally will be reflected in the Company’s consolidated financial statements on a prospective basis unless they are required to be treated retrospectively under the relevant accounting standard. It is possible that other professionals, applying reasonable judgment to the same facts and circumstances, could develop and support a range of alternative estimated amounts. The Company is also subject to other risks and uncertainties that may cause actual results to differ from estimated amounts, such as changes in competition, litigation, legislation and regulations. Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured.The Company earns revenue from the display of advertisements on its mobile apps and website, primarily based on a cost per thousand (“CPM”) model. The Company recognizes revenue in accordance with ASC 605, “
